Name: Commission Implementing Regulation (EU) NoÃ 129/2013 of 14Ã February 2013 amending Regulation (EC) NoÃ 1121/2009 as regards the transitional national aid to be granted to the farmers in 2013 and Regulation (EC) NoÃ 1122/2009 as regards the reduction related to the voluntary adjustment of direct payments in 2013
 Type: Implementing Regulation
 Subject Matter: European construction;  competition;  economic policy;  EU finance;  agricultural policy
 Date Published: nan

 15.2.2013 EN Official Journal of the European Union L 44/2 COMMISSION IMPLEMENTING REGULATION (EU) No 129/2013 of 14 February 2013 amending Regulation (EC) No 1121/2009 as regards the transitional national aid to be granted to the farmers in 2013 and Regulation (EC) No 1122/2009 as regards the reduction related to the voluntary adjustment of direct payments in 2013 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular points (c) and (e) of Article 142 thereof, Whereas: (1) In accordance with Article 133a of Regulation (EC) No 73/2009 as inserted by Regulation (EU) No 671/2012 of the European Parliament and of the Council (2), certain new Member States may grant a transitional national aid in 2013 under the conditions applicable for the complementary national direct payments. For that reason, Chapter 2 of Title III of Commission Regulation (EC) No 1121/2009 of 29 October 2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof (3) containing implementing rules for complementary national direct payments should be amended in order to take into account this transitional aid. (2) Article 10b of Regulation (EC) No 73/2009 as inserted by Regulation (EU) No 671/2012 provides for a voluntary adjustment mechanism of direct payments in respect of 2013. It is therefore appropriate to adapt Article 79(1) of Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (4) accordingly. (3) Regulations (EC) No 1121/2009 and (EC) No 1122/2009 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 1121/2009 Regulation (EC) No 1121/2009 is amended as follows: (1) in Title III, the title of Chapter 2 is replaced by the following: Complementary national direct payments and transitional national aid; (2) Article 91 is replaced by the following: Article 91 Coefficient of reduction Where in a given sector the complementary national direct payments or the transitional national aid would exceed the maximum level authorised by the Commission in accordance with Article 132(7) or 133a(5) of Regulation (EC) No 73/2009, the rate of complementary national direct payments or transitional national aid of the concerned sector shall be reduced proportionally by application of a coefficient of reduction.; (3) Articles 93, 94 and 95 are replaced by the following: Article 93 Controls New Member States shall apply appropriate control measures in order to ensure that the conditions for the granting of the complementary national direct payments and the transitional national aid, as set out by the Commission authorisation granted in accordance with Article 132(7) or 133a(5) of Regulation (EC) No 73/2009, are complied with. Article 94 Annual report New Member States shall submit a report providing information on the measures for the implementation of the complementary national direct payments and the transitional national aid before 30 June of the year following their implementation. The report shall cover at least the following: (a) any changes in the situation affecting those payments; (b) for each of those payments, the numbers of beneficiaries, the total amount of national aid granted, the hectares, the number of animals or other units of payment paid and the rate of the payment where relevant; (c) a report on control measures applied in accordance with Article 93. Article 95 State aid Complementary national direct payments and transitional national aid paid not in conformity with the authorisation granted by the Commission in accordance with Articles 132(7) and 133a(5) of Regulation (EC) No 73/2009 shall be considered as unlawful State aid within the meaning of Council Regulation (EC) No 659/1999 (5). Article 2 Amendment of Regulation (EC) No 1122/2009 In Article 79 of Regulation (EC) No 1122/2009, paragraph 1 is replaced by the following: 1. Reductions due to the modulation provided for in Articles 7 and 10 of Regulation (EC) No 73/2009 and, as the case may be, in Article 1 of Council Regulation (EC) No 378/2007 (6), and, for 2013, to the voluntary adjustment provided for in Article 10b of Regulation (EC) No 73/2009 as well as the reduction due to the financial discipline provided for in Article 11 of Regulation (EC) No 73/2009 and the reduction provided for in Article 8(1) of that Regulation, shall be applied to the sum of the payments from the different support schemes listed in Annex I to Regulation (EC) No 73/2009 to which each farmer is entitled to, in accordance with the procedure provided for in Article 78 of this Regulation. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 204, 31.7.2012, p. 11. (3) OJ L 316, 2.12.2009, p. 27. (4) OJ L 316, 2.12.2009, p. 65. (5) OJ L 83, 27.3.1999, p. 1.. (6) OJ L 95, 5.4.2007, p. 1..